Title: New York Ratifying Convention. Ninth Speech of July 19, [19 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 19, 1788]
Ham[ilton]—this not an explanitory amend[men]t— may be recommendatory—which he would wish—in regulating commerce—this power seems to be incident—thinks that it may be possible that it will be useful—therefore thinks it ought to be left out.
[Samuel] Jones—it cannot be an explanation—
[John] Lansing—Congress have no power about the business except a regulation of commerce—
Ham[ilton]—agrees—here the difficulty already occurs respecting the word “expresly” moves to transfer it to the list of recommendatory amend[ment]s.
